UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 15-4564


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

AVERY TERRY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:14-cr-00355-GLR-1)


Submitted: November 27, 2019                                      Decided: January 6, 2020


Before FLOYD and RICHARDSON, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Baltimore, Maryland, Meghan Skelton, Appellate
Attorney, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenbelt, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Sandra Wilkinson, Assistant United
States Attorney, Stephen Santulli, Student Law Clerk, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Avery Terry pled guilty, pursuant to a written plea agreement, to interfering with

commerce by robbery (“Hobbs Act robbery”), in violation of 18 U.S.C. § 1951(a) (2012),

using and brandishing a firearm during a crime of violence, in violation of

18 U.S.C. § 924(c) (2012), and accessory after the fact to robbery, in violation of

18 U.S.C. § 3 (2012). The district court sentenced Terry to 97 months’ imprisonment for

Hobbs Act robbery and for accessory after the fact to robbery, and to 84 months’

imprisonment for brandishing a firearm during a crime of violence, to be served

consecutively. Terry appeals his § 924(c) conviction, arguing that Hobbs Act robbery is

not a crime of violence as defined in § 924(c). The Government moves to dismiss this

appeal pursuant to an appellate waiver contained in Terry’s plea agreement. We grant the

Government’s motion.

       This   court   “review[s]   the   validity   of   an   appeal   waiver   de    novo.”

United States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013). When the Government seeks

to enforce an appeal waiver and did not breach its obligations under the plea agreement,

we enforce the waiver if the record establishes (1) that the defendant knowingly and

intelligently waived his right to appeal and (2) that the issues raised on appeal fall within

the waiver’s scope. United States v. Blick, 408 F.3d 162, 168-69 (4th Cir. 2005). This

court will, however, “refuse to enforce an otherwise valid waiver if to do so would result

in a miscarriage of justice.” United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005)

(internal quotation marks omitted). “A proper showing of ‘actual innocence’ is sufficient



                                             2
to satisfy the ‘miscarriage of justice’ requirement.” Wolfe v. Johnson, 565 F.3d 140, 160

(4th Cir. 2009).

       Regarding whether Terry’s appellate waiver was knowing and intelligent, Terry

argues only that the “knowingness of the waiver is . . . questionable” given that he waived

his appeal rights prior to the Supreme Court’s decision in Johnson v. United States, 135 S.

Ct. 2551, 2563 (2015) (holding residual clause of Armed Career Criminal Act, 18

U.S.C. § 924(e)(2)(B)(ii) (2012), unconstitutionally vague). Nothing in Johnson, however,

impacted the offense of Terry’s conviction or his sentence. Terry raises no other argument

that his waiver was not knowing and intelligent.

       The gravamen of Terry’s appeal is that Hobbs Act robbery is not a crime of violence,

and he therefore cannot be convicted of brandishing a firearm in furtherance of a crime of

violence. He argues that this claim is outside of the scope of his appellate waiver because

it concerns the district court’s jurisdiction and he is actually innocent of the § 924(c)

offense. Section § 924(c) contains two independent clauses defining a crime of violence:

the “force clause” in 18 U.S.C. § 924(c)(3)(A), and the “residual clause” in 18 U.S.C.

§ 924(c)(3)(B). In United States v. Davis, 139 S. Ct. 2319, 2336 (2019), the Supreme Court

held that the residual clause of § 924(c) is unconstitutionally vague. The force clause,

however, remains valid, and this court recently held, post-Davis, that “Hobbs Act robbery

constitutes a crime of violence under the force clause of § 924(c).” Mathis, 932 F.3d at

266. In light of Mathis, Terry fails to make a showing of actual innocence. Terry’s waiver

of appellate rights was knowing and voluntary, and it encompasses the § 924(c) claim he

seeks to raise on appeal.

                                            3
      Accordingly, we remove this appeal from abeyance * and grant the Government’s

motion to dismiss the appeal. We further deny Terry’s motion to withdraw, relieve, or

substitute counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




      *
         We previously placed this appeal in abeyance for No. 15-4433, United States v.
Ali. In light of our decision in Mathis—which disposes of Terry’s argument that Hobbs
Act robbery does not qualify as a crime of violence under the force clause of § 924(c)—
we remove this appeal from abeyance.

                                            4